NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 23 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ROBERTA MACDONALD ACORD,                         No. 12-35933

              Plaintiff - Appellant,             D.C. No. 4:12-cv-00026-SEH

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

              Defendant - Appellee.


                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                            Submitted April 11, 2014**
                               Seattle, Washington

Before: HAWKINS, RAWLINSON, and BEA, Circuit Judges.

       Roberta MacDonald Acord (Acord) appeals the district court’s order that

granted summary judgment in favor of the Commissioner of the Social Security

Administration (Commissioner) and upheld the decision of the administrative law


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge (ALJ) to deny Acord’s application for disability benefits. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       1.      Substantial evidence supported the decision of the ALJ to accord the

treating physician’s opinion little weight. The ALJ discounted Dr. Cohan’s opinion

that Acord was disabled because determination of a claimant’s ultimate disability is

a decision reserved for the Commissioner. See McLeod v. Astrue, 640 F.3d 881, 884-

85 (9th Cir. 2011), as amended. Moreover, Dr. Cohan reached his conclusion after

one visit with Acord. See Holohan v. Massanari, 246 F.3d 1195, 1202 n.2 (9th Cir.

2001) (noting that the ALJ may discount the opinion of a treating physician who has

not seen the patient long enough to develop a “longitudinal picture”). Finally, Dr.

Cohan’s opinions were not supported by his treatment notes, which indicated that the

results of Acord’s physical examination were normal, and showed improvements

while Acord worked.

       2.      Substantial evidence also supported the ALJ’s determination that Acord’s

subjective complaints were not credible. At a minimum, Acord’s ability to work,

function independently, and take care of her personal needs were inconsistent with her

subjective complaints. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001)

(noting that pain testimony may be undermined by testimony regarding daily

activities).


                                      Page 2 of 3
       3.   The hypothetical the ALJ posed to the vocational expert included all of

Acord’s documented limitations. The ALJ was not required to include “other

limitations that [Acord] had claimed, but had failed to prove.” Rollins, 261 F.3d at

857.

       AFFIRMED.




                                    Page 3 of 3